                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                            Civil Action No. 5:18-CV-295-D


INVENTIV HEALTH CONSULTING, INC.,               )
                                                )
                              Plaintiff,        )
                                                )
       v.                                       )
                                                       NOTICE OF WITHDRAWAL AND
                                                )
                                                        SUBSTITUTION OF COUNSEL
ALAN D. FRENCH, JR., PRIYA GOGIA,               )
JASON DEBASITIS, and JIERU ZHENG,               )
                                                )
                        Defendants.             )
_____________________________________           )



       Catherine R. L. Lawson, a member in good standing of the bar of North Carolina and

admitted to practice before this Court, is currently attorney of record for Defendants Alan D.

French, Jr., Priya Gogia, Jason Debasitis, and Jieru Zheng (“Defendants”) in this action. Please

take notice that, in accordance with Local Civil Rule 5.2(c), Tory Ian Summey of the law firm

Parker Poe Adams & Bernstein LLP, a member in good standing of the bar of North Carolina

and admitted to practice before this Court, is hereby substituted for Catherine R. L. Lawson as

counsel of record for Defendants. Mr. Summey is aware of and will comply with all pending

deadlines. Ms. Lawson is no longer counsel of record in this matter.




PPAB 5219561v2
            Case 5:18-cv-00295-D Document 44 Filed 11/08/19 Page 1 of 3
       This the 8th day of November, 2019.
                                             /s/ Catherine R. L. Lawson
                                             Catherine R. L. Lawson
                                             N.C. State Bar No. 44574
                                             Melanie Black Dubis
                                             N.C. State Bar No. 22027
                                             Maureen M. Zyglis
                                             N.C. State Bar No. 40753
                                             PARKER POE ADAMS & BERNSTEIN LLP
                                             301 Fayetteville Street, Suite 1400
                                             Raleigh, North Carolina 27601
                                             Telephone: (919) 890-4158
                                             Facsimile: (919) 834-4564
                                             Email: melaniedubis@parkerpoe.com
                                                      catherinelawson@parkerpoe.com
                                                      maureenzyglis@parkerpoe.com

                                             /s/ Tory Ian Summey
                                             Tory Ian Summey
                                             N.C. State Bar No. 46437
                                             PARKER POE ADAMS & BERNSTEIN LLP
                                             401 S. Tryon Street, Suite 3000
                                             Charlotte, North Carolina 28202
                                             Telephone: (704) 335-9036
                                             Facsimile: (704) 334-4706
                                             Email: torysummey@parkerpoe.com

                                             Attorneys for Defendants




PPAB 5219561v2                        2
           Case 5:18-cv-00295-D Document 44 Filed 11/08/19 Page 2 of 3
                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing NOTICE OF

WITHDRAWAL AND SUBSTITUTION OF COUNSEL was electronically filed with the

Clerk of Court using the CM/ECF system which will send notification of such filing to the

following:

                           F. Marshall Wall
                           CRANFILL SUMNER & HARTZOG LLP
                           P.O. Box 27808
                           Raleigh, NC 27611
                           Email: mwall@cshlaw.com

                           Stephen D. Riden
                           BECK REED RIDEN LLP
                           155 Federal Street, Suite 1302
                           Boston, MA 02110
                           Email: sriden@beckreed.com
                           Counsel for Plaintiff

       This the 8th day of November, 2019.

                                                 /s/ Catherine R. L. Lawson
                                                 Catherine R. L. Lawson
                                                 N.C. State Bar No. 44574
                                                 PARKER POE ADAMS & BERNSTEIN LLP
                                                 301 Fayetteville Street, Suite 1400Raleigh,
                                                 North Carolina 27601
                                                 Telephone: (919) 890-4158
                                                 Facsimile: (919) 834-4564
                                                 Email: catherinelawson@parkerpoe.com

                                                 /s/ Tory Ian Summey
                                                 Tory Ian Summey
                                                 N.C. State Bar No. 46437
                                                 PARKER POE ADAMS & BERNSTEIN LLP
                                                 401 S. Tryon Street, Suite 3000
                                                 Charlotte, North Carolina 28202
                                                 Telephone: (704) 335-9036
                                                 Facsimile: (704) 334-4706
                                                 Email: torysummey@parkerpoe.com




PPAB 5219561v2                          3
             Case 5:18-cv-00295-D Document 44 Filed 11/08/19 Page 3 of 3
